Title: To George Washington from Richard Humpton, 8 May 1783
From: Humpton, Richard
To: Washington, George


                  
                     Sir
                     Philadelphia 8th May 1783
                  
                  The sense of the Officers of the Pennsylvania Line that are now in this State has been taken upon the proposed commutation of the half Pay and they are unanimously of opinion to accept it—but as it appears to them doubtfull, at least whether the respective States will come into the Views of Congress and provide Funds for the regular payment of the Interest—They wish their acceptance to be understood in this quallify’d sense, that they did not mean thereby to relinquish the claim they have upon the State of Pennsylvania for the payment of half pay in consequence of a Law pass’d to entitle them thereto, untill such funds shall be provided—I am not clear whether this information was expected from me or that it should come thro’ Genl Green—as we have sometimes been consider’d as part of the Southern Army, in either case I judged it not improper that your Excellency Should be acquainted.  I am Sir with the highest regard Your Excellencys most obed.
                  
                     Richd Humpton Col. 2d Pa Regt
                  
               